Citation Nr: 9918095	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.   97-30 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from August 1943 to March 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service-connection 
for the cause of the veteran's death.


REMAND

At the time of the veteran's death, he was service connected 
for severe involutional melancholia, rated as 70 percent 
disabling.  A copy of the veteran's death certificate dated 
November 1996 states that he died of a cerebral vascular 
attack and atherosclerotic cardiac disease.  In March 1997, 
Dr. J.C. Silverfield opined that the veteran's long-term 
depression or involutional melancholia contributed 
significantly to his death from cerebrovascular attack.  
Further medical opinion should be obtained after all relevant 
treatment records are requested.

Accordingly, this case is REMANDED to the RO for the 
following development:


1.  The RO should obtain the veteran's 
complete VA treatment records (from the 
records repository, if necessary) and 
associate those records with the claims 
file.

2.  The RO should ask the appellant to 
identify any other health care providers 
who treated the veteran for his 
involutional melancholia (depression), 
heart disease, and cerebral vascular 
disease.  The RO should take the 
necessary steps to obtain these records.

3.  After completion of the above, the RO 
should forward the claims folder to a VA 
physician for an opinion as to whether 
the veteran's service connected 
involutional melancholia contributed 
substantially or materially to his death, 
to include whether the service connected 
disability prevented timely diagnosis or 
treatment of the fatal stroke or heart 
disease.  The rationale for the opinion 
should be set forth.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant should be provided 
a Supplemental Statement of the Case.  
The case should then be returned to the 
Board after completion of the usual 
adjudication procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







